In re L.E.K.



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-050-CV





IN THE MATTER OF L.E.K.	







------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

This is an appeal challenging a juvenile extradition order.  Appellant L.E.K. is attempting to appeal the trial court’s January 18, 2005 order in which it found that the “Requisition for Escapee or Absconder” was in order and ordered L.E.K. remanded to the custody of the Tarrant County Sheriff’s Department, pending release to agents of the State of California. 

Documents contained in a recently filed supplemental clerk’s record reflect that L.E.K. was released to agents of the demanding state on February 10, 2005.  Apparently, no effort was made to stay extradition pending appeal to preserve personal jurisdiction over the appeal.  
See Ex parte Stowell
, 940 S.W.2d 241, 243 (Tex. App.—San Antonio 1997, no pet.).  Under the circumstances, the appeal is moot.  
See id
.  Therefore, we dismiss the appeal.



PER CURIAM



PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: March 24, 2005

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.